Case: 5:18-cv-00643-JMH-EBA Doc #: 28 Filed: 04/01/19 Page: 1 of 6 - Page ID#: 117



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   LEXINGTON DIVISION



 WILLIAM FRANKLIN JENNINGS CROUCH

                Plaintiff,                                   Case No. 5:18-CV-00643-JMH

        v.

                                                             ANSWER TO PLAINTIFF’S
 EQUIFAX INFORMATION SERVICES, LLC                           AMENDED COMPLAINT BY
 and THE CITIZENS BANK (MOREHEAD, KY.)                       THE CITIZENS BANK

                Defendants.


                                          **********

        Comes the Defendant, The Citizens Bank (Morehead, KY.) (hereinafter “TCB” or “this

 Defendant”), by and through counsel, and for its Answer to the Amended Complaint filed herein

 on March 22, 2019 by the Plaintiff, William Franklin Jennings Crouch (hereinafter “Plaintiff”),

 hereby states as follows:

                                         FIRST DEFENSE

        1.      Plaintiff’s Amended Complaint and the claims alleged therein fail to state a cause

 of action against this Defendant for which relief may be granted.

                                       SECOND DEFENSE

        2.      Plaintiff’s Amended Complaint and the claims alleged therein are subject to and

 may be barred by all applicable statute of limitations.
Case: 5:18-cv-00643-JMH-EBA Doc #: 28 Filed: 04/01/19 Page: 2 of 6 - Page ID#: 118



                                        THIRD DEFENSE

           3.   Plaintiff’s Amended Complaint and the claims alleged therein are subject to the

 duty to mitigate adequately any alleged damages and this Defendant is entitled to a setoff against

 Plaintiff’s damages which could have been avoided but for such failed efforts.

                                       FOURTH DEFENSE

           4.   This Defendant asserts any and all of the affirmative defenses set forth in Federal

 Rule of Civil Procedure (CR) 8 including, but not limited to, accord and satisfaction, assumption

 of risk, contributory negligence, estoppel, fraud, laches, license, and waiver, and this Defendant

 specifically reserves the right to plead further herein and to amend its Answer herein to assert any

 and all defenses, affirmative or otherwise that become known to it through the course of this

 litigation.

                                        FIFTH DEFENSE
                                           ANSWER

           5.   TCB is without sufficient knowledge or information to admit or deny the

 allegations of Paragraph 1 of Plaintiff’s Amended Complaint to the extent those allegations involve

 Equifax and therefore can neither admit or deny same. TCB admits so much of the allegations of

 said Paragraph 1 to the extent that it failed to provide Plaintiff with the required adverse action

 notice through an inadvertent mistake and affirmatively states that TCB’s mistake has now been

 rectified and the required notice mailed to Plaintiff as soon as practicable after being made aware

 of its mistake. The remaining allegations of Paragraph 1 of Plaintiff’s Amended Complaint are

 denied.

           6.   TCB admits the allegations of Paragraphs 2, 3, 4, and 5 of Plaintiff’s Amended

 Complaint.




                                                  2
Case: 5:18-cv-00643-JMH-EBA Doc #: 28 Filed: 04/01/19 Page: 3 of 6 - Page ID#: 119



        7.      TCB is without sufficient knowledge or information to admit or deny the

 allegations of Paragraphs 6 and 7 of Plaintiff’s Amended Complaint and therefore denies same.

        8.      TCB admits so much of the allegations of Paragraph 8 of Plaintiff’s Amended

 Complaint to the extent that it alleges that Plaintiff was denied a loan from TCB. TCB is without

 sufficient knowledge or information to admit or deny the remaining allegations of the said

 Paragraph 8 and therefore denies same.

        9.      TCB is without sufficient knowledge or information to admit or deny the

 allegations of Paragraph 9 of Plaintiff’s Amended Complaint and therefore denies same.

        10.     TCB admits so much of the allegations of Paragraph 10 of Plaintiff’s Amended

 Complaint to the extent that Plaintiff (or someone on his behalf) delivered a loan application to

 TCB’s banking location in Owingsville, Kentucky on or about October 30, 2018. TCB is without

 sufficient knowledge or information to admit or deny the remaining allegations of said Paragraph

 10 and therefore denies same.

        11.     TCB admits so much of the allegations of Paragraph 11 of Plaintiff’s Amended

 Complaint to the extent that it alleges that Plaintiff was denied a loan from TCB due primarily to

 to Plaintiff’s Equifax credit report it received and that Sam Wright called Plaintiff and left Plaintiff

 a voicemail advising him that there were issues on his credit report that needed to be resolved

 before his loan application could be considered. Mr. Wright never heard back from Plaintiff. TCB

 would further state that Mr. Wright, after transferring all of the information from Plaintiff’s

 handwritten application into the bank’s computer software, shredded Plaintiff’s hand-written

 application for security purposes. TCB is without sufficient knowledge or information to admit or

 deny the remaining allegations of said Paragraph 11 and therefore denies same.




                                                    3
Case: 5:18-cv-00643-JMH-EBA Doc #: 28 Filed: 04/01/19 Page: 4 of 6 - Page ID#: 120



        12.     TCB admits so much of the allegations of Paragraph 12 of Plaintiff’s Amended

 Complaint to the extent that it alleges TCB failed to provide notice of adverse action after thirty

 (30) days of Plaintiff’s loan denial and in addition thereto TCB states that its failure to provide

 such notice was due to inadvertence as that term is defined in Section 1002.16 of the Equal Credit

 Opportunity Act (ECOA) and such failure has since been rectified by mailing the Plaintiff the

 appropriate notice as soon as practicable after TCB learned of its mistake. TCB did not learn of its

 mistake until the filing of this lawsuit. TCB denies the remaining allegations of said Paragraph 12

 of Plaintiff’s Amended Complaint.

        13.     That the allegations of Paragraph 13 of Plaintiff’s Amended Complaint need not be

 admitted or denied. However, should the Court require an answer thereto, TCB is without

 sufficient knowledge or information to admit or deny the allegations of said Paragraph 13 and

 therefore denies same.

        14.     TCB is without sufficient knowledge or information to admit or deny the

 allegations of Paragraphs 14, 15, 16, 17, 18, 19, and 20 of Plaintiff’s Amended Complaint and

 therefore denies same.

        15.     TCB denies the allegations of Paragraph 21 of Plaintiff’s Amended Complaint.

        16.     TCB is without sufficient knowledge or information to admit or deny the

 allegations of Paragraph 22 of Plaintiff’s Amended Complaint and therefore denies same.

        17.     TCB denies the allegations of Paragraph 23 of Plaintiff’s Amended Complaint.

        18.     That the allegations of Paragraph 24 of Plaintiff’s Amended Complaint need not be

 admitted or denied. However, should the Court require an answer thereto, TCB is without

 sufficient knowledge or information to admit or deny the allegations of said Paragraph 24 and

 therefore denies same.



                                                  4
Case: 5:18-cv-00643-JMH-EBA Doc #: 28 Filed: 04/01/19 Page: 5 of 6 - Page ID#: 121



        19.     TCB admits the allegations of Paragraph 25 of Plaintiff’s Amended Complaint.

        20.     TCB denies the allegations of Paragraphs 26, 27, and 28 of Plaintiff’s Amended

 Complaint.

        21.     Any and all allegations in Plaintiff’s Amended Complaint not specifically admitted

 herein are hereby denied.

        22.     TCB respectfully reserves the right to assert any and all additional defenses,

 affirmative or otherwise, that may be revealed through the course of this litigation.

        23.     TCB respectfully reserves the right to amend its pleadings as necessary and to assert

 any and all claims that may become appropriate or necessary through the course of this litigation.

        WHEREFORE, this Defendant, TCB, respectfully demands as follows:

        1.      That Plaintiff’s Amended Complaint be dismissed and held for naught;

        2.      For its costs herein expended including a reasonable attorney’s fee; and

        3.      For any and all other relief, both legal and equitable, to which it may be entitled.

                                       Respectfully submitted

                                       FRANKLIN & RAPP

                                       /s/ David A. Franklin
                                       DAVID A. FRANKLIN

                                       /s/ Natalie Damron McCormick
                                       NATALIE DAMRON MCCORMICK F/K/A
                                       NATALIE J. DAMRON

                                       FRANKLIN & RAPP
                                       1001 Monarch Street, Suite 120
                                       P.O. Box 910119
                                       Lexington, KY 40591-0119
                                       Telephone:     (859) 254-8051
                                       Facsimile:     (859) 233-4234
                                       dfranklin@franklinandrapp.com
                                       nmccormick@franklinandrapp.com
                                       Attorney for The Citizens Bank (Morehead, Ky.)

                                                  5
Case: 5:18-cv-00643-JMH-EBA Doc #: 28 Filed: 04/01/19 Page: 6 of 6 - Page ID#: 122



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing was served
 on the counsel and parties listed below via ECF e-mail notification and/or United States mail,
 postage prepaid this 1st day of April, 2019.

 Hon. Steve C. Shane
 P.O. Box 73067
 Bellevue, KY 41073
 shanelaw@fuse.net
 Attorney for Plaintiff

 Hon. Justin M. Baxter
 Baxter & Baxter, LLP
 8835 SW Canyon Lane, Suite 130
 Portland, Oregon 97225
 justin@baxterlaw.com
 Attorney for Plaintiff

 Hon. John M. Williams
 3151 Beaumont Center Circle,
 Suite 375
 Lexington, KY 40513
 williams@wktlaw.com
 Attorney for Equifax

 Hon. Kendall W. Carter
 Hon. Louis P. Perling
 King & Spalding, LLP
 1180 Peachtree Street
 Atlanta, GA 30309
 lperling@kslaw.com
 kcarter@kslaw.com
 Attorney for Equifax


                                      /s/ Natalie Damron McCormick
                                      NATALIE DAMRON MCCORMICK




                                                6
